EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: The prior art of record neither shows nor suggests that the control circuit adjusts at least one of the charge amplifier, the filter, or the variable gain amplifier based on the type of element connected to the analog front end circuit, in combination with an analog front-end circuit having a shared processing path for analog signals from both touch sensors and display pixels.
Regarding independent claim 11: The prior art of record neither shows nor suggests a processor configured to determine a driving current flowing to a light-emitting element of at least one display pixel, wherein the processor adjusts a magnitude of a reference voltage, input into at least one of the pixels, with reference to the driving current and a previously stored look-up table, in combination with an analog front-end circuit having a shared processing path for analog signals from both touch sensors and display pixels.
Regarding independent claim 12: The prior art of record neither shows nor suggests an intermediate insulating layer disposed between the touch sensor panel and the display panel, and vias penetrating through the intermediate insulating layer and connecting the touch sensor and the touch routing connections to each other, in combination with a touch display controller connected to the touch sensor panel and the display panel through the wiring area and configured to determine the touch input and to display an image on the display panel, wherein the touch display controller includes an analog front-end circuit selectably connected to the touch routing connections or the pixel routing connections.
Regarding independent claim 20: The prior art of record neither shows nor suggests an analog front-end circuit configured to generate an analog signal using an output signal from touch sensors or pixels, in combination with a control circuit configured to set a signal amplification gain of the analog front-end circuit to a first value when the touch sensors are connected to the analog front-end circuit, and to set the signal amplification gain of the analog front-end circuit to a second value, different from the first value, when the pixels are connected to the analog front-end circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
05/07/2022